DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the lens module of the instant application comprising a first lens element L1, a spacer including a contact section in contact with L1 and with a second lens element L2, wherein the spacer also comprises a non-contact section separated from L1, and comprises “a non-contact section internal inclined surface having a height D2 extending between an internal contour of the spacer to a base of the non-contact section internal inclined surface, wherein the spacer perimeter has a thickness t extending between a contact point of a back face of the spacer facing L2 and a contact point of a front face of the spacer facing L1, wherein an inclination of the non-contact section internal inclined surface is greater than a ratio D2/t” as required by the claims of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Prior art Abe (US 2009/0303620 A1) discloses a lens tube comprising two lenses (1, 2) with a spacer (7) in between, but Abe does not teach or suggest the structure of the spacer comprising a “non-contact section internal inclined surface having a height D2 extending between an internal contour of the spacer to a base of the non-contact section internal inclined surface, wherein the spacer perimeter has a thickness t extending between a contact point of a back face of the spacer facing L2 and a contact point of a front face of the spacer facing L1, wherein an inclination of the non-contact section internal inclined surface is greater than a ratio D2/t” as required by the claims of the instant application.  
Prior art Yano (US 2010/0073531 A1) discloses an optical element comprising lenses (lens wafer 65B and lens wafer 66B) and a spacer (“protruded portions 62Ba and 62Bb as a spacer section;” paragraph 0148) wherein the spacer section has a specified height (paragraph 0149) but does not teach or suggest the structure and dimensions of the spacer specified by the claims of the instant application. 
Prior art Yu (US 2009/0279191 A1) discloses a lens module 10 comprising a first lens 12, a spacer 14, and a lens 13 (paragraph 0022 and Fig. 1) wherein the spacer comprises inclined surfaces 1421, 1422 in contact with surfaces 1231, 1331, but does not teach or suggest the structure and dimensions of the spacer specified by the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696